DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 6, 2019, October 26, 2020, February 10, 2021, March 7, 2022 and April 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: an external communication apparatus for wireless control connection… as in claims 1 and 18.
Such claim limitation(s) is/are: at least one communication module…to maintain and/or establish the control connection of the electric device… as in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 discloses that, “…the at least one sensor has a sensor…” However, it is unclear how the at least one sensor has a sensor. Is the sensor the same element as the at least one sensor? Or is it another type of sensor contained within the at least one sensor? In order to expedite prosecution, the examiner has interpreted claim 7 as requiring at least one sensor but more than one sensor can be provided. However, clarification is respectfully requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (2014/0304939). 

In reference to claims 1 and 18, Suzuki discloses a vacuum cleaner (10) to suction dust generated by a machine tool (30), wherein the vacuum cleaner is actuatable by an electric device in the shape of the machine tool  or an energy storage module (i.e. battery 31) for the electric power supply of the machine tool (Paragraphs 31-32), which has a drive motor (31) to drive a tool holder (formed as the rotatable shaft [not labeled ] but is connected to blade 301, Paragraph 42) on which a tool (301) provided to process a workpiece is arranged or is arrangeable (Figure 1), wherein the vacuum cleaner has a vacuum housing (12) with a dirt collection chamber (not labeled but formed within the vacuum cleaner) to receive dirt separated from a suction flow (i.e. the flow within 13 Paragraph 43) and a suction unit (14) to generate the suction flow (Paragraph 43), wherein a suction inlet (12h) is present on the vacuum housing to connect a suction hose (13) to establish a current connection for the suction flow with the machine tool (Figure 1), wherein the vacuum cleaner has an external communication apparatus (25) for a wireless control connection (Paragraph 29) to a wireless communication interface (22) of the electric device and to receive at least one control command to switch on and/or switch off the vacuum cleaner (Paragraph 29) via the control connection, wherein the vacuum cleaner further comprises at least one communication module (20) arranged or arrangeable remote from the vacuum housing (12) to maintain and/or to establish the control connection (Paragraph 29) of the electric device to the vacuum cleaner (Figures 1-3). The examiner notes that method claim 18 merely includes the normal operation of the device in claim 1 and therefore is also met during normal operation of the device, of Suzuki, as previously discussed above. 

In reference to claim 2, Suzuki discloses that wherein the communication module (20) has a communication interface (i.e. at 25) for wireless communication with the external communication apparatus and/or with the wireless communication interface (22) of the electric device (Figures 2 or 3). 

In reference to claim 3, Suzuki discloses that the communication module (20) is operable in the manner of a gateway (because it includes wireless software see Figures 2or 3 and/or see figure below) between the external communication apparatus (25) of the vacuum cleaner and the wireless communication interface (22) of the electric device, wherein the communication module forwards messages received by the vacuum cleaner to the electric device and/or messages received by the electric device to the vacuum cleaner (see Abstract and Paragraphs 6, 11-13 and 29). 

[AltContent: textbox (Gateway)][AltContent: arrow]
    PNG
    media_image1.png
    338
    418
    media_image1.png
    Greyscale

In reference to claim 10, Suzuki discloses that the communication module (20) is arranged or arrangeable on the suction hose (13) of the vacuum cleaner (Figure 1). 

In reference to claim 11, Suzuki discloses a hose bracket (see figure below), in particular a clamping point for the detachable fastening of the communication module (20) to the suction hose (13) or the communication module (20) forms a fixed part of the suction hose (i.e. when fully assembled) and is arranged on a connection piece (see figure below) to connect the suction hose (13) to the electric device or the suction connection of the vacuum cleaner (Figure 1).
[AltContent: textbox (Hose bracket/connection piece)][AltContent: arrow]
    PNG
    media_image2.png
    166
    203
    media_image2.png
    Greyscale


In reference to claim 15, Suzuki discloses that the communication module (20) is designed to establish and/or maintain the control connection as a function of a signal strength (i.e. being on or off) of a signal sent by the wireless communication interface (22) of the electric device, wherein the communication module prefers in the case of electric devices concurring with one another to establish the control connection (Figure 2), the electric device with the highest signal strength (i.e. on) to establish the control connection (Paragraph 29)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0304939) in view of Barabeisch (DE102012003073, cited by applicant however translation is included herewith). 

In reference to claim 6, Suzuki discloses the claimed invention as previously mentioned above, but lacks, the communication module having at least one sensor to detect the wireless communication interface of the electric device. However, Barabeisch teaches that it is old and well known in the art at the time the invention was made to provide a communication module (50) having at least one sensor (formed from 53 and/or 41r and/or 37) to detect a wireless communication interface of an electric device (80, Figure 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication module, of Suzuki, with the known technique of providing a communication module having the at least one sensor, as taught by Barabeisch, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively controls an operational parameter/state (i.e. motor being on or off) of the suction device thereby preventing overheating or other damage that could occur during normal operation thus extending the useful life of the device.  

In reference to claim 7, As best Understood, Barabeisch discloses at least one sensor (formed from 53 and/or 41r and/or 37) has a sensor (at 53) designed to detect a relative movement of the communication module (50) and the electric device (because module 50 is located on hose 18) or is formed thereby because sensor (53) is disclosed as being a motion sensor (See partial translation of Barabeisch below). 
The external communication device 50 includes, for example, a motion sensor 53 that is due to movements of the suction hose 18 responding. So if the suction hose 18 in the area of his sucking 31 is moved, for example, during operation of the hand-held machine tool 80 vibrates, generates the motion sensor 53 a sensor signal 54 , Based on the sensor signal 54 generates an external transmitter 55s the control signal 51 , in this case a radio signal, which is the external communication device 50 via an antenna 56 sent.

In reference to claim 8, As best Understood, Barabeisch also disclose that the at least one sensor (formed from 53 and/or 41r and/or 37) is designed to detect an installation movement when fastening a suction hose (18) on a suction outlet (31) of the electric device (See partial translation of Barabeisch below).
The external communication device 50 includes, for example, a motion sensor 53 that is due to movements of the suction hose 18 responding. So if the suction hose 18 in the area of his sucking 31 is moved, for example, during operation of the hand-held machine tool 80 vibrates, generates the motion sensor 53 a sensor signal 54 , Based on the sensor signal 54 generates an external transmitter 55s the control signal 51 , in this case a radio signal, which is the external communication device 50 via an antenna 56 sent.

In reference to claim 9, As best Understood,  Barabeisch also disclose that the at least one sensor (i.e. formed from 37) is designed to detect a simultaneous movement in cooperation with a sensor (53) arranged on the electric device or sensor of electric device and the communication module (50, and See partial translation of Barabeisch below).
The suction device communication module 42 sends for example via its module contacts 44 switching signals 47 to a control device 37 , in turn, the naturally aspirated engine 19 controls, z. B. via suitable circuit breakers, semiconductors or the like. So if the suction device receiver 41r from the external communication device 50 a control signal 51 receives that to turn on the suction motor 19 serves, controls the suction device communication module 42 the controller 37 according to which in turn the suction motor 19 turns on, off or even adjusts its performance, for example, reduces its speed or increased, which by an arrow 48 is indicated.
In reference to claim 12,  Barabeisch also disclose a module holder (52) for the communication module (50) is provided on the vacuum housing and/or wherein the communication module (50) is arranged or arrangeable on the electric device (80) when the device is fully connected/assembled (Figure 1). 

In reference to claim 17,  Suzuki discloses a vacuum cleaner (10) according to claim 1 and an electric device (30) of a wireless communication interface (formed from 22 and/or 22/25) and as previously discussed above, Barabeisch further teach that it is known to provide an electric device (80) with a motion sensor (53) to generate a movement signal as a function of a movement of the electric device and has the wireless communication interface (i.e. between ) to send the movement signal to the communication module (50, See partial translations of Barabeisch below).
The external communication device 50 includes, for example, a motion sensor 53 that is due to movements of the suction hose 18 responding. So if the suction hose 18 in the area of his sucking 31 is moved, for example, during operation of the hand-held machine tool 80 vibrates, generates the motion sensor 53 a sensor signal 54 , Based on the sensor signal 54 generates an external transmitter 55s the control signal 51 , in this case a radio signal, which is the external communication device 50 via an antenna 56 sent.
Based on the sensor signal 54 generates an external transmitter 55s the control signal 51 , in this case a radio signal, which is the external communication device 50 via an antenna 56 sent.

Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0304939) in view of Brotto et al. (2010/0199453).  

In reference to claim 13, Suzuki discloses the claimed invention as previously mentioned above, but lacks, having the communication module being designed for the actuation of the vacuum cleaner independently of the electric device to switch on and/or switch off the suction unit. However, Brotto et al. teach that it is old and well known in the art at the time the invention was made to provide a communication module (600) designed for the actuation of a vacuum cleaner (200/400) independently of an electric device (100) to switch on and/or switch off a suction unit (400, Paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication module, of Suzuki, with the known technique of providing a communication module designed for the actuation of the vacuum cleaner independently of the electric device, as taught by Brotto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively controls the activation of the suction unit as needed by the user. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0304939) in view of Choe et al. (KR1020110119112, cited by applicant).   

In reference to claim 14, Suzuki discloses the claimed invention as previously mentioned above, but lacks, the communication module being designed as a program module, which has program code executable by a processor of a computer separate from the vacuum wherein the communication module is formed by a smartphone or a smartwatch. However, Choe et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (100) with a communication module (200a or 200c) designed as a program module (because either contain program algorithms), which has program code executable by a processor of a computer (not labeled but formed within 200a or 200c) separate from the vacuum wherein the communication module is formed by a smartphone or a smartwatch (Figure 2 and Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication module, of Suzuki, with the known technique of providing a communication module as a smartphone, as taught by Choe et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively remotely controls and monitors the cleaner from various locations during normal operation as needed by the user. 

In reference to claim 16, Choe et al. teach of including multiple communication modules (200a-200c, Figure 2) including two communication modules (200a, 200c) of which one (i.e. 200c) is arranged in proximity to the vacuum cleaner housing (Figure 2), and the other communication module (at 20 in Suzuki) is arranged on an end region of the suction hose (13) remote from the vacuum cleaner housing (at 12 in Suzuki), wherein the communication modules (300) communicate with one another to maintain and/or establish the control connection (see Abstract).
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the external communication apparatus is ready in a standby mode to establish the control connection with the electric device and is in an operating mode not to establish the control connection and wherein the communication module to switch the external communication apparatus is switched off (as in claim 4), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723